SULLIVAN, J.,
concurring in part and dissenting in part. I agree with the majority’s statutory analysis of General Statutes § 53-202k. I believe, however, that, under the facts of this case, the trial court’s decision not to submit the § 53-202k matter to the jury for a factual determination of whether the defendant, Victor *250Velasco, used a firearm in the commission of the crime was, although improper, harmless. Accordingly, I would not vacate the defendant’s sentence under § 53-202k and would affirm the judgment of the trial court.
The defendant claimed at oral argument that, because his use of a firearm was not a required element of either felony murder or first degree robbery, and because the jury was instructed not to consider whether he had used a firearm, his conviction on both of those counts did not necessarily imply that he had used a firearm. The majority is persuaded by the defendant’s argument. I am not.
The gist of the defendant’s argument is that the jury improperly was instructed that it need not determine whether the state had proven an essential element of a § 53-202k violation. In determining whether the trial court’s instruction to a jury that it need not consider an essential element of an offense is harmless, the reviewing court does not ask whether the defendant has admitted the omitted element, or whether the government has proven the element to a metaphysical certainty. The test is whether it is “clear beyond a reasonable doubt that a rational jury would have found the defendant guilty absent the error .... To set a barrier so high that it could never be surmounted would justify the very criticism that spawned the harmless-error doctrine in the first place: Reversal for error, regardless of its effect on the judgment, encourages litigants to abuse the judicial process and bestirs the public to ridicule it.” (Internal quotation marks omitted.) Neder v. United States, 527 U.S. 1, 18, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999) (harmless error rule applied when trial court instructed jury that finding essential element of offense was for court, not jury). Therefore, the “court, in typical appellate-court fashion, asks whether the record contains evidence that could rationally lead to a contrary finding with respect to the *251omitted element. If the answer to that question is no, holding the error harmless does not reflec[t] a denigration of the constitutional rights involved. ... On the contrary, it serve [s] a very useful purpose insofar as [it] block[s] setting aside convictions for small errors or defects that have little, if any, likelihood of having changed the result of the trial.” (Citation omitted; internal quotation marks omitted.) Id., 19. I would answer no to the question of whether a rational fact finder could find, on the basis of the evidence presented at trial, that the defendant participated in the robbery, but did not display or use a gun.
Accordingly, I would find that, even though the defendant was, as the majority concludes, statutorily entitled to have a jury determine whether he displayed or used a firearm for purposes of establishing his culpability under § 53-202k, the trial court’s decision not to submit that issue to the jury was harmless beyond a reasonable doubt. This is so even if it is assumed that the court’s decision implicated the defendant’s constitutional right to a trial by jury.
The majority concludes that there is a dispute about whether both participants in the robbery displayed firearms because the defendant denied both that he was a participant and that he was in possession of a firearm. The issue is not, however, whether the defendant admitted that he was one of the participants in the robbery or that he used a firearm. The issue is whether a rational jury, having concluded that the defendant was a participant, also could have concluded that he did not carry a firearm.
It is important to note that the defendant did not claim that, even if he did participate in the robbery, he did not use a gun. Nor did he claim that only one of the two participants in the robbery used a gun. Rather, in an attempt to explain why his gun had been used *252during the robbery even though he allegedly did not participate — an explanation that the defendant apparently felt obliged to provide — the defendant claimed that he gave the gun to an associate minutes before the robbery and that he took it back minutes later when the associate ran out of the store. Although the jury could have inferred that the defendant gave a gun to an associate before the robbery and used a silver pistol himself,1 there was no evidence from which the jury reasonably could have found that, contrary to the defendant’s claim, he participated in the robbery, but that, in accordance with his claim, he did not possess a gun. In other words, the jury’s rejection of the defendant’s claim that he was not a participant necessarily implies its rejection of his claim that he did not have a gun.
Two bystander eyewitnesses, with no apparent motive to lie, testified that both participants in the robbery had guns. Kathryn Curwen, one of the eyewitnesses, testified without qualification that the shorter of the two participants in the robbery, who later was identified as the defendant, had a shiny revolver. She also testified that the participants “both had guns.” Frank Santos, the other eyewitness, testified that the taller of the participants had a “Luger.” When asked about whether the second participant had a gun, Santos testified that he “really didn’t get a good look, but . . . thought [he] saw a silver revolver.” On direct examination, Santos testified as follows:
“[Jonathan Benedict, State’s Attorney]: And when [the second participant] ran out, he had a chrome pistol in one hand, correct?
“[Santos]: It looked like that, yes.
“[Mr. Benedict]: Some kind of gun?
*253“[Santos]: Yeah.”
Later, the court questioned Santos as follows:
“The Court: Did he place his left hand near his eye or his right hand?
“[Santos]: His left — his right.
“The Court: His right? Was his right hand carrying the gun or the bag of money?
“[Santos]: The gun.
“The Court: When he put the gun up there, could you see the gun?
“[Santos]: No, not clearly because, like I said, I was in a state of shock.”
The majority states that “Santos’ testimony established that the defendant’s use of a firearm was not uncontroverted.” When Santos’ testimony is taken in context, however, it is clear that, at most, Santos was uncertain about the type of gun the second participant carried, not whether he carried one. Furthermore, even if it is assumed that Santos could not clearly see whether the second participant had a gun, that would, in no way, controvert Curwen’s unequivocal and undisputed testimony that he did have one.
The majority’s characterization of defense counsel’s closing argument as “disputing the assertion that both perpetrators were armed” is also untenable. Contrary to the majority’s reading, defense counsel did not argue, or even suggest, that only one participant in the robbery used a gun. Rather, defense counsel argued that Cur-wen’s description of the second participant’s gun as a “silver revolver” indicated that her identification of the defendant as a participant in the robbery was unreliable. Defense counsel’s argument was based on evidence that tied both the defendant and the shooting to a nine *254millimeter gun, specifically, evidence that the fatal wound was inflicted by a nine millimeter gun and testimony that the defendant, while in prison awaiting trial, had given information to a fellow prisoner concerning the location of the nine millimeter gun that had been used in the shooting. Defense counsel did not argue that a silver revolver was not used during the robbery, or that only one participant used a gun. Rather, he attempted to argue, albeit without factual or logical basis,2 that, because the second participant used a silver revolver, the second participant could not have been the defendant. The jury, in convicting the defendant, clearly rejected this argument.
We are bound by Neder v. United States, supra, 527 U.S. 1, in our analysis of claims impheating the defendant’s rights under the United States constitution.3 Moreover, I find the rationale of the court’s holding in Neder to be persuasive to the extent that the defendant’s claims may implicate his rights under the Connecticut constitution. I, therefore, would uphold the defendant’s sentence under § 53-202k.
*255To the extent that the defendant also claimed that the court’s instructions on the reasonable doubt standard violated his right to a fair trial under the federal and state constitutions, I agree with the majority that this claim must fail.
Accordingly, I respectfully concur in part and dissent from the majority’s decision to vacate the defendant’s sentence under § 53-202k.

 There was testimony that the defendant possessed both a black gun with a “clip” and a smaller silver gun prior to the robbery.


 Even if the evidence did link the defendant with the nine millimeter gun used in the robbery, it certainly did not, as defense counsel attempted to suggest, rule out the possibility that it was the defendant who carried the silver pistol during the robbery. In fact, there was testimony that the defendant possessed both a silver-colored pistol and a larger black gun prior to the robbery, and the state conceded that the other participant in the robbery probably used the nine millimeter gun and inflicted the fatal wound. In any case, defense counsel’s argument focused on the unreliability of Curwen’s identification of the defendant as a participant in the robbery, and, in no way, impugned Curwen’s testimony that both participants had guns.


 State courts must follow the United States Supreme Court’s decisions interpreting the United States constitution. State courts may grant individuals more rights than those guaranteed by the United States constitution, but may do so only on the basis of state law. 1 R. Rotunda & D. Nowak, Constitutional Law: Substance and Procedure (3d Ed. 1999) § 1.6, pp. 70-71. Accordingly, to the extent that Neder is inconsistent with our case law precluding harmless error analysis in cases in which the United States constitution is implicated, that case law is superseded by Neder.